    Case 1:20-cv-03098-RBJ Document 4-28 Filed 10/21/20 USDC Colorado Page 1 of 5



                                                           DEPARTMENT OF LAW             Civil Litigation Section

                                                              KRISTIN BRONSON          201 West Colfax Avenue
                                                                CITY ATTORNEY                     Dept. 1108
                                                                                      Denver, CO 80202-5332
                                                                                              p: 720-913-3100
                                                                                              f: 720-913-3155
                                                                                      f: (Claims) 720-913-3182
MICHAEL B. HANCOCK
     Mayor



     July 7, 2020
     Mr. Nathan W. Kellum
     Center for Religious Expression
     699 Oakleaf Office Lane, Ste. 107
     Memphis, TN 38117

     Dear Mr. Kellum,

            I write in response to your letter of June 1, 2020 regarding Mr. Joseph Maldonado
     and his encounter with Denver Police at Red Rocks Amphitheatre on April 20, 2019. With-
     out knowledge of all the relevant facts, we are assuming for purposes of this letter that
     Mr. Maldonado was engaged in speech activity protected by the First Amendment. At
     Red Rocks Amphitheatre and Visitor Center, such activity falls under the policy state-
     ment regarding “Public Forum Activities” issued by the City’s Division of Theatres and
     Arenas. I have attached a copy of the policy statement for your information. (Please note
     that the policy is not “new” but has been in place for many years.) The policy statement
     is a content-neutral, reasonable time, place, and manner restriction. See Ark. Educ. Tele.
     Comm’n v. Forbes, 523 U.S. 666, 677-78 (1998); McDonnell v. City and County of Denver, 878
     F.3d 1247, 1254 (10th Cir. 2018) (“Reasonableness is measured by evaluating the govern-
     ment’s interest in preserving the property for the use to which it is lawfully dedicated.”).

            Contrary to the contention in your letter, Red Rocks is not a traditional public fo-
     rum. “Traditional public fora are those places by which long tradition or by government
     fiat have been devoted to assembly and debate.” Perry Educ. Ass’n v. Perry Local Educators’
     Ass’n, 460 U.S. 37, 45 (1983). Red Rocks has never “been devoted to assembly and debate.”
     Rather, its main uses—aside from ranching and more recently recreation—has been as a
     venue for concerts and other performances.

             Importantly, “[t]he mere physical characteristics of the property cannot dictate fo-
     rum analysis.” United States v. Kokinda, 497 U.S. 720, 727 (1990) (plurality opinion) (hold-
     ing that Post Office sidewalk was not a public forum, despite the courts’ frequent descrip-
     tion of sidewalks as quintessential public fora). Kokinda makes clear that the “location and
     purpose” of property is “critical” to determining the forum status of government prop-
     erty is a public forum. 497 U.S. at 728-29. Following this reasoning, courts have refused
     to find that all parks are traditional public forums, noting for example, that “Mount Rush-
     more does not become a public forum merely by being called a ‘national park’ any more
     than it would be transformed into a nonpublic forum if it were labeled a ‘museum.’”




                                         Exhibit "BB"
Case 1:20-cv-03098-RBJ Document 4-28 Filed 10/21/20 USDC Colorado Page 2 of 5




Boardley v. U.S. Dep’t of Interior, 615 F.3d 508, 514-15 (D.C. Cir. 2010); Ketcham v. U.S. Nat’l
Park Serv., No. 16-CV-00017-SWS, 2016 WL 4269037, at *10 (D. Wyo. Feb. 5, 2016) (finding
that portions of Yellowstone National Park are not public fora)).

        Ultimately, we believe this issue is controlled by the Tenth Circuit’s opinion in
Hawkins v. City and County of Denver, 170 F.3d 1281, 1287 (10th Cir. 1999). Hawkins found
that the Galleria at the Denver Performing Arts Complex, which was once a public street,
was nevertheless a nonpublic forum once the City developed the Galleria into an ingress
and gathering area for the Performing Arts Complex. 170 F.3d at 1287. Likewise, the City
has physically developed the area surrounding Red Rocks Amphitheatre into parking
lots and walkways, which primarily serve the Amphitheatre’s invitees. While the park
surrounding the Amphitheatre is City-owned and generally open to the public, this alone
does not make it a public forum for First Amendment purposes – the nonpublic Galleria
is likewise open to public traffic. Id. Nor, as is evident from the attached policy statement,
has the City expressly opened the surrounding areas to public expression. Like the Per-
forming Arts Center, the primary purpose of the Amphitheatre and its infrastructure is
to host events and concerts, rather than to serve as a forum for debate.

        The City’s policy is constitutional and is by no means an effort to suppress any-
one’s views, including Mr. Maldonado’s religious views. Mr. Maldonado is, of course,
free to exercise expressive activity within the designated areas at Red Rocks, provided he
complies with all other applicable laws and regulations.

                                            Sincerely,
                                            s/Geoffrey C. Klingsporn
                                            Geoffrey Klingsporn
                                            Senior Assistant City Attorney
Case 1:20-cv-03098-RBJ Document 4-28 Filed 10/21/20 USDC Colorado Page 3 of 5
Case 1:20-cv-03098-RBJ Document 4-28 Filed 10/21/20 USDC Colorado Page 4 of 5
Case 1:20-cv-03098-RBJ Document 4-28 Filed 10/21/20 USDC Colorado Page 5 of 5
